Prosecution Reopened
In view of the after final response filed on 3/16/2021, PROSECUTION IS HEREBY REOPENED. Ex Parte Prosecution is reopened because upon further consideration of the prior art, the prior art made of record do not teach or suggest the claimed water soluble polymer.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-13 are pending. Claim 1 is independent. No claim is amended in the after-final response filed 3/16/2021.
Response to Arguments
Applicant’s arguments, see after-final response, filed 3/16/2021, with respect to Ishibashi et al. (US 8,846,533 B2) in view of Pereira et al. (WO 2013144654A1) have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 8,846,533 B2) in view of Pereira et al. (WO 2013144654A1) is withdrawn.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The Markush grouping of claim 6 is improper, indefinite and unclear, because language to “as well as” as recited by claim 6 presents uncertainty and ambiguity with Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al. (US 2005/0126080A1).
Kon et al. (US 2005/0126080A1) teach a semiconductor polishing compound comprising a water-soluble organic polymer, such as a polyvinyl alcohol which teaching encompasses the claimed Group A, and an anionic surfactant such as ammonium oleate, ammonium lauryl sulfate or triethanolamine lauryl sulfate.  See [0034].
Regarding the claimed Group B, Kon et al. guide one of ordinary skill to include inorganic acid salts such as phosphoric acid (as required by claims 1 and 6) and their ammonium salts or potassium salts to adjust the pH of the polishing compound.  
Kon et al. teach the pH at 25° C. is from 3.5 to 6.  See abstract and claim 1.
Regarding the mass ratio of claim 7, see the abstract teaching the water-soluble organic polymer and an anionic surfactant at a concentration from 0.01 to 0.5% based on the total mass of the polishing compound.  See also [0043] teaching a mass ratio of 1:1 and guiding one of ordinary skill to optimize in [0041-0043] depending on the presence of a dispersant.  

Kon et al. do not exemplify the water-soluble polymer from Group A with the anionic surfactant from Group B. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed surface treatment composition comprising a water soluble polymer from Group A with the anionic surfactant from Group B because Kon et al. guide one of ordinary skill to a semiconductor polishing composition comprising a water-soluble organic polymer, such as a polyvinyl alcohol, and an anionic surfactant in general and further guide one of ordinary skill to adjust the pH with phosphoric acid and their ammonium salts or potassium salts to adjust the pH of the polishing compound.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 20070218811A1).
Kurata et al. (US 20070218811A1) teach a polysilicon [0081] polishing composition comprising polystyrene sulfonic acids [see 0054 encompassing Group B] of  claims 1-2. Group A of claims 1 and 3 is met by a water-soluble polymer see [0064] teaching the polyvinyl alcohol, PVP of claim 1, and carboxymethylcellulose of claim 3. 
The pH of the polishing slurry is 4.0 or more and 7.5 or less (see abstract) encompassing the claim 4. 
The pH buffers of claim 5-6 are taught by Kurata et al. in [0054]. 

Kurata et al. do not exemplify the water-soluble polymer from Group A with the anionic surfactant from Group B. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed surface treatment composition comprising a water soluble polymer from Group A with the anionic surfactant from Group B because Kurata et al. guide one of ordinary skill to a polysilicon polishing composition comprising polystyrene sulfonic acids [see 0054 encompassing Group B] and Group A water-soluble polymer see [0064] teaching the polyvinyl alcohol, PVP and carboxymethylcellulose in a similar composition for polishing semiconductors.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/           Examiner, Art Unit 1764